office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c number release number conex-136255-05 uil the honorable tim holden member u s house of representatives lebanon county district_office south 8th street lebanon pa attention matt boyer dear congressman holden this letter responds to your request for information dated date on behalf of --- ------------------------------------------------------------------------------------------- he asked whether the school district can offer property_tax abatements to school volunteers on a tax free basis in addition matt boyer of your office requested the sections of the internal_revenue_code the code relevant to the federal employment_tax treatment of the benefits although i cannot provide binding legal advice applicable to ----------------- questions i can provide general information regarding the treatment of benefits provided to volunteers which i hope is helpful prior chief_counsel_advice related to property_tax abatements for volunteers i have enclosed copies of chief_counsel_advice cca and cca each cca discusses a state statute that permits municipalities to reduce senior citizens property taxes in return for services cca discusses the federal_insurance_contributions_act fica tax consequences and cca discusses the income_tax consequences cca concludes that most likely the volunteers are employees and therefore any remuneration provided to the workers is subject_to fica in addition if the municipalities pay the employee portion of fica such payment would also be included in gross_income and subject_to fica cca concludes that property_tax abatements in return for services are subject_to income_tax below are the relevant code sections and corresponding regulations federal_insurance_contributions_act the law imposes fica_taxes on the wages paid_by employers to employees with respect to employment in general all payments of remuneration by an employer for services performed by an employee are subject_to fica_taxes unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment sec_3101 and sec_3111 of the code wages are all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash with certain enumerated exclusions sec_3121 of the code employment means any service of whatever nature performed by an employee for the person employing him with certain enumerated exclusions an employee is any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee sec_3121 of the code the employment_tax regulations states if the relationship of employer and employee exists the designation or description of the relationship by the parties as anything other than that of employer and employee is immaterial sec_31_3121_d_-1 generally the medium in which the remuneration is paid is immaterial the employer may pay remuneration in cash or in something other than cash if the employer does not pay the remuneration in cash the employer must compute it on the basis of the fair value of the items at the time of payment sec_31_3121_a_-1 of the employment_tax regulations income_tax_withholding wages for purposes of federal_income_tax withholding are defined as all remuneration for services performed by an employee for his employer including the cash_value of all remuneration including benefits paid in any medium other than cash sec_3401 of the code employee for purposes of withholding is defined as an officer_or_employee of a state or any political_subdivision thereof or any agency_or_instrumentality of any one or more of the foregoing sec_3401 of the code if workers do not receive any cash from which to withhold the employee portion of the fica tax the employer may pay this tax which will be additional wages to the employee for fica and income_tax purposes the_amount_of_wages is equal to the value of the remuneration plus the value of the employee portion of the fica tax paid_by the employer but not deducted from the wages of the employee sec_31 a - b of the employment_tax regulations alternatively the employers can seek reimbursement of the employee fica tax from the workers federal_unemployment_tax_act taxes under the federal_unemployment_tax_act futa do not apply to compensation_for services in the employ of a state any political_subdivision thereof or any instrumentality of any one or more of the foregoing which is wholly-owned by one or more states or political subdivisions sec_3306 of the code reporting requirements the law requires information reporting from every person required to deduct and withhold the employee portion of the fica tax from an employee sec_6051 of the code the requirement applies to all payments subject_to fica tax regardless of the amount the employer must report the information on form_w-2 in addition the law requires employers to have their employees complete forms w-4 sec_31_3402_f_2_-1 of the employment_tax regulations again i hope this information is helpful if you have any questions or if we can assist you further please call ----------------------------------------------------------------- sincerely marie cashman special counsel office of the division counsel associate chief_counsel tax exempt and government entities enclosures
